Citation Nr: 0941447	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left shoulder strain residual limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran had also perfected an appeal with respect to a 
claim of entitlement to an initial compensable rating for an 
abdominal scar and a claim of entitlement to service 
connection for a left knee disability.  However, the scar 
claim was finally denied in a December 2008 Board decision.  
That same Board decision remanded the knee issue, which was 
subsequently granted by the RO in a June 2009 action.  No 
appeal has yet been initiated as to that determination.  
Thus, the only issue remaining in appellate status is that 
noted on the title page of this decision, which was also a 
subject of the December 2008 remand.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the December 2008 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

The claims file appears to indicate an informal claim of 
entitlement to service connection posttraumatic stress 
disorder (PTSD).  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1. From August 27, 2004, until March 9, 2009, the Veteran's 
left shoulder (nondominant) disability was manifested by pain 
and decreased range of motion but such limitation was not to 
the shoulder level.

2. From March 9, 2009, the Veteran's left shoulder 
(nondominant) disability has been manifested by pain and 
limitation of motion to the shoulder level; it is not 
productive of limitation of arm motion that more nearly 
approximates to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for a left shoulder disability (nondominant), from 
August 27, 2004, until March 9, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2009).

2. The criteria for a 20 percent rating, but no greater, for 
a left shoulder disability (nondominant) from March 9, 2009 
have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining V CAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist  in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Id. at 486.  This notice 
must also inform the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.

In this case, an October 2004 letter from the RO and a 
January 2009 letter from the AMC satisfy the above mandates.  
The letters clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
The letters made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  They 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
January 2009 letter.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the RO decision that is the subject of this appeal in its 
October 2004 letter.  However, the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
rating and effective date until January 2009.  However, this 
timing defect was cured because complete notice was provided 
at that time, and the claim was thereafter readjudicated in a 
June 2009 supplemental statement of the case.  See Mayfield, 
19 Vet. App. at 128.  

The further Board notes that the issue on appeal flows from a 
rating decision which established service connection.  In 
Dingess, 19 Vet. App. at 490-91, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), which involved a claim for an earlier 
effective date, the Court reaffirmed its holding in Dunlap by 
reiterating "where a claim has been substantiated after the 
enactment of the VCAA, [the veteran] bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  In any event, 
appropriate notice was provided, as detailed above.

b. Duty to Assist

VA has also satisfied its duty to assist the Veteran under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records, VA treatment records, and private medical records 
have been associated with the claims folder.  The Veteran had 
an opportunity to testify at a hearing but chose not to do 
so.  The Veteran was afforded VA examinations in November 
2004 and March 2009, which were thorough and adequate for the 
purposes of rating this claim.  There is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the Veteran, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The rating criteria for a shoulder disability have not 
changed during the period under appeal.  Plate I located in 
the 38 C.F.R. Part IV indicates that full forward flexion is 
from 0 to 180 degrees and full shoulder abduction is from 0 
to 180 degrees.  Diagnostic Code 5201, located in 38 C.F.R. § 
4.71a, provides that a 20 percent rating is warranted for 
motion of the arm limited to shoulder level.  A 30 percent 
rating is warranted for motion limited to midway between side 
and shoulder if it is of the dominant (major) arm and 20 
percent if it is of the non-dominant (minor) arm.  A 40 
percent rating is warranted if motion is limited to 25 
degrees from side if of the major arm, and 30 percent is 
warranted if of the minor arm.

Other rating codes located in 38 C.F.R. § 4.71a provide 
rating criteria for ankylosis (Diagnostic Code 5200), for 
other impairment of the humerus (Diagnostic Code 5202), and 
impairment of clavicle or scapula (Diagnostic Code 5203).  As 
the Veteran is service connected for left shoulder strain, 
and the evidence does not indicate that he has these other 
disabilities, the Veteran's left shoulder disability will not 
be evaluated under these rating codes.

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for his left shoulder disability, as 
opposed to having filed a claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  The Veteran thus seeks appellate 
review of the RO's initial disability rating because of his 
dissatisfaction with the 10 percent rating.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the Veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

Furthermore, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

III. Analysis

a. Factual Background

The Veteran underwent a VA examination in November 2004.  He 
noted that he hurt daily due to his left shoulder.  The 
examiner noted crepitus and mild decreased range of motion.  
There were no signs of inflammatory arthritis.  The pain was 
alleviated with Naprosyn.  Due to this disability, the 
Veteran had trouble lifting heavy equipment at work.  He was 
working as a foreman for a utility company but denied losing 
any time due to his left shoulder disability.  He indicated 
that he was not being treated for his condition.  Range of 
motion testing revealed flexion of 172 degrees, extension of 
84 degrees, abduction of 172 degrees, internal rotation of 80 
degrees, and external rotation of 84 degrees.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
motion.  The clinician determined that repetitive motions 
such as drilling, hammering, lifting above the shoulders, and 
carrying heavy objects would result in an additional 5-10% 
limitation of motion because of pain, fatigue, and weakness.  
Strength was 4+ bilaterally.  An X-ray was normal.  The 
diagnosis was status post left shoulder strain.

A June 2005 VA treatment record indicates that the Veteran 
complaints of significant left shoulder pain since the 
Veteran had been digging at work the previous week.  He 
indicated that the shoulder "feels like it pops all the 
time."  He described the pain as a cutting pain inside the 
shoulder that moved across the joint.  The Veteran favored 
his left arm significantly.  Upon physical examination, the 
left shoulder was "somewhat more anterior" than the right 
shoulder.  There was no tenderness along the joint line.  
Range of motion was "actually fairly good."  Abduction was 
to 80 degrees.  The Veteran could flex his shoulder almost 
over his head.  He could extend his shoulder almost over his 
head.  He could flex his shoulder to about 30 degrees behind 
him.  He could externally rotate almost fully and internally 
rotate.  The clinician noted that the Veteran's strength was 
"definitely decreased" compared to his right but was still 
5/5.   The Veteran was neurovascularly intact on the left 
arm.  An X-ray was normal.  The assessment was "history of 
shoulder injury that was exacerbated . . . who could possibly 
have component of rotator cuff tear of ligamentous injury."  
The clinician prescribed Motrin, and referred the Veteran to 
physical therapy and orthopedics for evaluation.

In his July 2005 notice of disagreement, the Veteran stated 
that he could not raise his left arm above his head, and that 
he could not move it freely without "a great deal of pain 
and popping."  He further stated that sleeping was 
uncomfortable due to pain and numbness.  The Veteran 
indicated that he was waiting to hear from a VA physician to 
determine whether he was a good candidate for surgery.

An April 2006 VA treatment record indicates that the Veteran 
was treated for constant left shoulder pain, which he 
described as "dull and sharp at times."  With respect to 
associated symptoms, the clinician wrote "no, numbness in 
left arm."

A February 2009 private X-ray was normal.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent an additional VA examination in March 2009.  The 
examiner noted review of the claims file.  The Veteran 
complained of recurrent increased pain with movement, 
numbness of the arms especially with sleeping, stiffness, and 
limited ability to lift and carry.  He could not work 
overhead for any length of time due to the pain.  The maximum 
he could work in an overhead position was 1-2 minutes.  The 
Veteran was working in  casino surveillance.  He had no 
written restrictions, but indicated he was limited in his 
ability to lift and carry in that he could lift and carry 60 
pounds occasionally.  He reported that could no longer play 
sports.  

Objectively, the examiner noted that there were no signs of 
inflammatory arthritis.  Palpatory tenderness was diffuse 
through the shoulder girdle.  There was no muscle atrophy or 
deformity of the left shoulder.  Range of motion testing 
against gravity revealed abduction of 140 degrees and forward 
flexion of 125 degrees.  Passive range of motion testing 
revealed abduction of 140 degrees; forward flexion of 132 
degrees; and internal rotation of 90 degrees; and external 
rotation of 90 degrees.  The Veteran had increasing pain 
throughout the entire arc of movement of the left shoulder.  
With repetitive motion, the Veteran had an additional loss of 
15 degrees abduction, with additional limitations caused by 
pain and weakness.  The Veteran had voluntary motor control 
of the major muscle groups of the upper extremity and had 
good motor strength with grip.  Reflexes and sensory 
perception were intact.  There was no evidence of neuropathy.  
A March 2009 MRI revealed the following findings:  "Grossly 
unremarkable MRI of the shoulder.  Mild motion artifact may 
limit subtle changes.  Clinical correlation is suggested."  
The diagnosis was chronic strain of the left shoulder.  The 
examiner noted that "[b]ased on the [March 2009] MRI study 
no additional diagnosis can be identified or confirmed."



b. Discussion

The Veteran maintains that his current rating does not 
adequately reflect his left shoulder symptomatology.  He 
indicates that he has chronic pain in his left shoulder and 
weakness.  In this regard, lay statements are considered to 
be competent evidence when describing observable symptoms of 
a disease or disability or an event.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Board notes at the outset that the Veteran is right-
handed.  His left shoulder disability is currently evaluated 
as 10 percent disabling.  As the evidence does not indicate 
that the Veteran has ankylosis or impairments of the humerus, 
clavicle or scapula, the Veteran's disability will be rated 
on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The March 2009 VA examination found that the 
Veteran did not have any neuropathy associated with this 
disability.

In the instant case, the Board finds that for the period of 
time from August 27, 2004, until March 8, 2009, the 
symptomatology referable to the Veteran's left shoulder 
disability does not satisfy the criteria for a 20 percent 
rating under the applicable rating criteria.  A higher 
evaluation under Diagnostic Code 5201 requires limitation of 
motion of the arm to the shoulder level, to midway between 
the side and shoulder level, or to 25 degrees from the side.  
The record contains no evidence of any such limitation of 
motion during the pertinent period of time.  Even when pain 
and other symptoms are accounted for, there was no indication 
of functional limitation of the arm at shoulder level during 
the aforementioned period of time.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  Moreover, while 
considering the Veteran's competent statements as to his 
observable left shoulder symptoms, such statements are here 
outweighed by the objective medical evidence, which include 
precise range of motion findings.

As the preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 10 percent for a 
left shoulder disability August 27, 2004, until March 9, 
2009, the benefit-of-the-doubt doctrine does not apply, and 
the claim for an evaluation in excess of 10 percent during 
this time must be denied.  Gilbert, 1 Vet. App. at 49.

In contrast, the Board finds that a rating in excess of 10 
percent from March 9, 2009 is warranted.  The March 9, 2009, 
VA examination revealed that the Veteran had flexion to 145 
degrees and abduction to 132 degrees with increasing pain 
throughout the entire arc of movement of the left shoulder.  
The examiner also noted that with repetitive motion, the 
Veteran had additional loss of 15 degrees abduction due to 
fatigue.  When taking into account such additional loss of 
motion due to fatigue, this examination shows that the 
Veteran did not have motion above shoulder level.  Therefore, 
when taking in consideration the Veteran's complaints of 
pain, swelling, weakness and excess fatigability, the Board 
finds that the Veteran's disability warrants a 20 percent 
rating from March 9, 2009.  See 38 C.F.R. §§ 4.40 and 4.45; 
see also Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
evidence does not indicate that the limitation of motion more 
nearly approximates to midway between side and shoulder level 
at any time during the rating period on appeal.  Therefore, a 
rating in excess of 20 percent is not warranted for this time 
period.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 

In this case, the Veteran has provided testimony regarding 
his inability to lift certain objects.  There is also 
evidence that the Veteran has found a different job, which 
required less lifting.  However, the current 20 percent 
rating takes into account some industrial impairment.  
Overall, the Board finds that the rating criteria reasonably 
compensate the Veteran's disability level and symptomatology.  
The record lacks evidence that the left shoulder disability 
has markedly interfered with his ability to work or 
necessitated frequent hospitalization. Although the Veteran's 
July 2005 notice of disagreement indicates that he was 
considering surgery, the record does not indicate that 
surgery was actually performed on the Veteran's left 
shoulder.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also 
Thun, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left shoulder (minor) disability from August 27, 2004 until 
March 9, 2009 is denied.

A 20 percent rating, but no more than 20 percent, for a left 
shoulder disability, from March 9, 2009, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


